                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
                          MILWAUKEE DIVISION


ESTATE OF JIMMIE MARTELL SANDERS,
by Special Administrator Diann Cannady,
                                                        Case No. 2:20-cv-01164
                          Plaintiff,

              v.

JAY STEINKE,

                          Defendant.


                                  COMPLAINT


      NOW COMES the Plaintiff, the Estate of Jimmie Martell Sanders, by

Special Administrator Diann Cannady, and brings this civil action pursuant to 42

U.S.C. § 1983 and Wisconsin law against Defendant Jay Steinke:

                                  Introduction

      1.     Jimmie Martell Sanders was shot dead by City of Appleton Police

Lieutenant Jay Steinke on May 21, 2017. At the time that Mr. Sanders was shot

to death by Lt. Steinke, Mr. Sanders had committed no crime; Mr. Sanders was

not acting suspiciously; and Mr. Sanders posed no threat to anyone. Mr. Sanders

was 33 years old.




                                                                          [1 / 7]
           Case 2:20-cv-01164-PP Filed 07/28/20 Page 1 of 7 Document 1
                         The Parties and Other Persons

      2.       Plaintiff is the Estate of Jimmie Martell Sanders (“Mr. Sanders”).

The special administration of Mr. Sanders’ estate is pending in the Circuit Court

for Milwaukee County, which his located within the Eastern District of Wisconsin.

      3.       Diann Cannady is not a plaintiff; however, she is Mr. Sanders’ mother

and the duly appointed special administrator of her son’s estate. She resides and

is domiciled in the Eastern District of Wisconsin.

      4.       Jimmie Dale Sanders is not a plaintiff; however, he is Mr. Sanders’

father. He resides and is domiciled in the Eastern District of Wisconsin.

      5.       Jay Steinke (“Lt. Steinke”) was a police lieutenant for the City of

Appleton, which is located within the Eastern District of Wisconsin. On May 21,

2017, Lt. Steinke, while acting under color of law and within the scope of his

employment as a police officer for the City of Appleton, killed Mr. Sanders by

shooting him to death. Lt. Steinke is being sued in his individual capacity.

      6.       Erick Aguilar (“Ofc. Aguilar”) is not a defendant; however, he was a

patrol officer for the City of Appleton on May 21, 2017. Ofc. Aguilar was with Lt.

Steinke during the events giving rise to this complaint and was also acting under

color of law and within the scope of his employment as a police officer for the City

of Appleton.

                             Jurisdiction and Venue

      7.       This Court has jurisdiction over Plaintiff’s claims and the Parties

pursuant to 28 U.S.C. § 1331 and § 1343(a)(1), (3) and (4).


                                                                               [2 / 7]
           Case 2:20-cv-01164-PP Filed 07/28/20 Page 2 of 7 Document 1
       8.      This Court has supplemental jurisdiction over Plaintiff’s claims

under Wisconsin law pursuant to 28 U.S.C. § 1367(a).

       9.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(1) and

(2).

                                       The Facts

       10.     At all times relevant to the claims giving rise to this complaint, Lt.

Steinke was acting under color of law and within the scope of his employment as

a police lieutenant for the City of Appleton.

       11.     On May 21, 2017 Lt. Steinke and Ofc. Aguilar were patrolling the

City of Appleton on foot.

       12.     Lt. Steinke and Ofc. Aguilar were alerted to a disturbance at Jack’s

Apple Pub, located at 535 West College Avenue in the City of Appleton. The alert

call included information about a single gunshot.

       13.     When Lt. Steinke and Ofc. Aguilar arrived at Jack’s Apple Pub, they

did not hear any gunshots and they did not have a description of any person

connected to the single gunshot in the alert.

       14.     Lt. Steinke nevertheless pulled out his gun, opened the door and

stepped inside Jack’s Apple Pub with gun in hand.

       15.     Lt. Steinke did not:

               a. hear any gunshots;

               b. have a description of any person responsible for the single gunshot

                  in the alert;


                                                                               [3 / 7]
             Case 2:20-cv-01164-PP Filed 07/28/20 Page 3 of 7 Document 1
              c. give any commands;

              d. announce his presence; nor

              e. see any threatening behavior.

      16.     Despite the above facts, Lt. Steinke fired at least four shots while

inside of Jack’s Apple Pub.

      17.     One of Lt. Steinke’s gunshots hit Mr. Sanders in his lower back area.

      18.     Mr. Sanders did not die instantly. He suffered on the floor of Jack’s

Apple Pub and later at a hospital where he succumbed to his fatal injuries.

                                    The Claims

      19.     The Constitution unambiguously prohibits the deprivation of life and

the use of excessive force in effecting seizures, except where lethal force is a last

resort in the face of an imminent threat.

      20.     Before May 21, 2017 the law clearly established that a Fourth

Amendment seizure occurs “when there is a governmental termination of freedom

of movement through means intentionally applied.” Brower v. Cnty. of Inyo, 489

U.S. 593, 597 (1989) (emphasis removed).          A seizure occurs “even when an

unintended person or thing is the object of the detention or taking,” so long as the

taking was “willful,” and not merely “an unknowing act.” Id.; see also Nelson v.

City of Davis, 685 F.3d 867, 877 (9th Cir. 2012) (finding a seizure where persons

“were the undifferentiated objects of shots intentionally fired by [] officers[.]”).




                                                                                 [4 / 7]
            Case 2:20-cv-01164-PP Filed 07/28/20 Page 4 of 7 Document 1
      21.     In this complaint, Plaintiff alleges that Mr. Sanders was killed when

Lt. Steinke shot at him and killed him. Mr. Sanders was thus seized for purposes

of the Fourth Amendment because lethal force was directed at Mr. Sanders.

      22.     Lt. Steinke’s use of lethal force in seizing Mr. Sanders was

unreasonable, in part, because the use of lethal force against any person under

the circumstances presented was unreasonable. See, e.g., Lytle v. Bexar Cnty.,

560, F.3d 404, 417 (5th Cir. 2009) (holding that a jury could find the use of lethal

force against a passenger unreasonable because the intended target did not pose

the requisite threat of harm); id., at 413 (further finding that even if the officer

were responding to a significant threat of harm, shooting at a vehicle in a

residential area may be found unreasonable by a jury because of the risk of

striking an unintended target.); Boyd v. Benton Cnty., 374 F.3d 773, 779 (9th Cir.

2004) (“[I]t cannot be a reasonable use of force . . . to throw [an explosive weapon]

‘blind’ into a room occupied by innocent bystanders absent . . . careful

consideration of alternatives and appropriate measures to reduce risk of injury.”).

      23.     Furthermore, all Lt. Steinke knew when he entered Jack’s Apple Pub

was that a single shot had been fired. Upon entering Jack’s Apple Pub, Lt. Steinke

was not faced with a concrete and imminent threat of deadly harm. Lt. Steinke

did not consider any non-lethal means of accomplishing his objectives.

                                Relief Requested

      24.     Wherefore, Plaintiff demands judgment for him and against Lt.

Steinke, along with the following relief:


                                                                               [5 / 7]
            Case 2:20-cv-01164-PP Filed 07/28/20 Page 5 of 7 Document 1
              a. An order awarding damages for conscious pain and suffering in an

                 amount to be determined by a jury;

              b. An order awarding damages for loss of life in an amount to be

                 determined by a jury;

              c. An order awarding punitive damages in an amount to be

                 determined by a jury;

              d. An order awarding damages for medical, funeral and burial

                 expenses in an amount to be determined by a jury;

              e. An order awarding costs and disbursements, including attorneys’

                 and experts’ fees in an amount to be determined by the Court; and

              f. An order for further necessary and proper relief as determined by

                 the Court.

                              Demand for Trial by Jury

      25.     Plaintiff hereby demands a trial by jury on each claim pursuant to

Fed. R. Civ. P. 38(b).




                                                                            [6 / 7]
            Case 2:20-cv-01164-PP Filed 07/28/20 Page 6 of 7 Document 1
      Dated at the law office of GINGRAS THOMSEN & WACHS LLP in Milwaukee,

Wisconsin, on this 28th day of July, 2020.

                                             /s/ William F. Sulton
                                             WILLIAM F. SULTON

                                             GINGRAS THOMSEN & WACHS LLP
                                             219 N Milwaukee St, Ste 520
                                             Milwaukee, WI 53202
                                             414-935-5490 (direct)
                                             414-778-0700 (main)
                                             wsulton@gtwlawyers.com

                                             Attorneys for Plaintiff




                                                                       [7 / 7]
         Case 2:20-cv-01164-PP Filed 07/28/20 Page 7 of 7 Document 1
